UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB/A QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 Commission file number 000-22024 BAYWOOD INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 77-0125664 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 14950 North 83rd Place, Suite 1 Scottsdale, Arizona85260 (Address of principal office)(Zip code) Registrant's telephone number, including area code:(480) 951-3956 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No T As of March 31, 2007, there were 42,667,288 shares of Baywood International, Inc. common stock, $0.001 par value outstanding. Transitional Small Business Disclosure Format (Check one):Yes o No T BAYWOOD INTERNATIONAL, INC. TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheet as of March 31, 2007 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2007 and March 31, 2006 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2007 and March 31, 2006 5 Footnotes to Consolidated Financial Statements 6 Item 2 - Management's Discussion and Analysis 13 Item 3 - Controls and Procedures 18 PART II - OTHER INFORMATION 18 Item 1 - Legal Proceedings 18 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 – Defaults Upon Senior Securities 18 Item 4 - Submission of Matters to a Vote of Security Holders 18 Item 5 - Other Information 19 Item 6 - Exhibits 19 SIGNATURES 22 - 2 - Table of Contents BAYWOOD INTERNATIONAL, INC. BALANCE SHEET As of March 31, 2007 ASSETS CURRENT ASSETS Cash and equivalents $ 34,968 Accounts receivable (net of allowance of $0) 43,605 Inventories 72,798 Prepaid expenses and other current assets 27,414 Total current assets 178,785 PROPERTY & EQUIPMENT Computers & Equipment (net of accumulated depreciation of $219,989) 26,685 OTHER ASSETS Marketable securities 30,000 Deferred business acquisition costs 423,000 Total other assets 453,000 Total assets $ 658,470 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ 903,649 Interest payable 333,202 Dividends payable 489,352 Accrued liabilities 259,435 Notes payable 1,661,727 Total current liabilities 3,647,365 STOCKHOLDERS' DEFICIT Preferred stock, $1.00 par value, 10,000,000 shares authorized Class A, 35,000 shares issued and outstanding 35,000 Class F, 11,710 shares issued and outstanding; stated value of $936,800 11,710 Class G, 200,000 shares issued and outstanding 200,000 Class H, 350,000 shares issued and outstanding 350,000 Common stock, $.001 par value, 200,000,000 shares authorized, 41,667,288 shares issued and outstanding 42,667 Additional paid-in capital 10,705,990 Accumulated other comprehensive loss (7,500 ) Accumulated deficit (14,326,762 ) Total stockholders' deficit (2,988,895 ) Total liabilities and stockholders' deficit $ 658,470 See accompanying notes to financial statements. - 3 - Table of Contents BAYWOOD INTERNATIONAL, INC. STATEMENTS OF OPERATIONS 3 Months Ended March 30, 2007 2006 NET SALES $ 206,133 $ 316,491 COST OF SALES 97,357 171,886 Gross profit 108,776 144,605 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES: Marketing expenses 49,031 61,788 General and administrative expenses 155,092 154,914 Depreciation and amortization 898 1,482 Total selling, general and administrative expenses 205,021 218,184 Operating loss (96,245 ) (73,579 ) OTHER INCOME (EXPENSE): Interest expense (131,764 ) (36,215 ) Total other (expense) (131,764 ) (36,215 ) LOSS BEFORE INCOME TAXES (228,009 ) (109,794 ) INCOME TAX PROVISION - - NET LOSS $ (228,009 ) $ (109,794 ) BASIC NET LOSS PER COMMON SHARE $ (0.01 ) * DILUTED NET LOSS PER COMMON SHARE $ (0.01 ) * WEIGHTED AVERAGE OF COMMON SHARES OUTSTANDING 42,667,288 41,631,732 *Less than $(0.01) per share. See accompanying notes to financial statements. - 4 - Table of Contents BAYWOOD INTERNATIONAL, INC. STATEMENTS OF CASH FLOWS For the Period Ended March 31, 2007 2006 OPERATING ACTIVITIES: Net loss $ (228,009 ) $ (109,794 ) Adjustments to reconcile net loss to cash used by operating activities: Depreciation and amortization 898 1,482 Amortization of debt discount 61,114 - Amortization of deferred stock compensation - 16,875 Changes in assets and liabilities: (Increase) decrease in accounts receivable 2,184 (8,626 ) Decrease in inventory 3,846 13,390 Decrease in prepaid expenses 37,313 - Increase in interest payable 34,985 17,780 Increase (decrease) in accounts payable and accrued liabilities 195,145 (46,074 ) Net cash provided (used) by operating activities 107,476 (114,967 ) INVESTING ACTIVITIES: Capitalized business acquisition costs (181,000 ) - Net cash (used) by investing activities (181,000 ) - FINANCING ACTIVITIES: Proceeds from notes payable 99,600 56,500 Proceeds from exercise of warrants and options for common stock - 10,000 Proceeds from line of credit 6,474 9,885 Principal payments on notes payable and credit line (19,782 ) (43,526 ) Net cash provided by financing activities 86,292 32,859 CHANGE IN CASH AND EQUIVALENTS DURING PERIOD 12,768 (82,108 ) CASH AND EQUIVALENTS, BEGINNING OF PERIOD 22,200 95,071 CASH AND EQUIVALENTS, END OF PERIOD $ 34,968 $ 12,963 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 16,944 $ 13,641 NONCASH INVESTING AND FINANCING ACTIVITIES: Accrued preferred stock dividends $ 35,104 $ 28,104 See accompanying notes to financial statements. - 5 - Table of Contents FOOTNOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1 - ORGANIZATION AND BASIS OF PRESENTATION Baywood International, Inc. (“the Company”) is a nutraceutical company specializing in the development, marketing and distribution of its own proprietary brands under the names Baywood PURECHOICE®, Baywood SOLUTIONS®, Baywood EVOLUTION™ and Complete La Femme®.The Company distributes its products through independent and chain health food stores, pharmacies, grocery stores, and other direct-to-consumer channels both internationally and domestically. The Company incorporated as Baywood Financial, Inc. in Nevada on June 13, 1986.In March 1992, the Company changed its name from Baywood Financial, Inc. to Baywood International, Inc.Between 1992 and 1998, the Company directed most of its sales efforts to international markets and established either distribution or registration of its products in certain Pacific Rim and European Countries.Prior to 1998, the Company relied on the distribution of one main product to one major customer in China.In March 1998, due to governmental restrictions in China, this customer discontinued its purchases, which caused a dramatic decrease in the Company’s sales in 1998. Throughout 1998 and the first six months of 1999, the Company completely revamped its corporate strategy to focus on the development of its own proprietary brand lines to be distributed in the North American retail marketplace and internationally through designated distributors.As a result, the Company transformed its business with a new marketing image, product lines, marketing campaign, and distribution channels.Currently, the Company is focused on strengthening the brand awareness and sales of its product lines, Baywood PURECHOICE, Baywood SOLUTIONS, Baywood EVOLUTION and Complete La Femme and any other branded lines it chooses to develop in North America and internationally through designated distributors.Where the Company had experienced a high concentration of sales with one major customer in the international market up through 1998, the Company’s domestic marketing strategies have now diversified its sales to thousands of customers in the retail health food market. On September 13, 2001, the Company formed EpiPharma, Inc. as a subsidiary, to develop and produce complex nutraceuticals and other novel technologies for therapeutic applications.The Company’s objective was to utilize EpiPharma as a vehicle to pursue the acquisition and investment in other novel, cutting-edge technologies and companies in the healthcare field.In August 2005, EpiPharma entered into a letter of intent to merge with Strategic Healthcare Systems, Inc., a healthcare management company.On December 29, 2005, EpiPharma entered into a definitive Securities Purchase Agreement and Plan of Reorganization with Strategic Healthcare Systems whereby Strategic Healthcare Systems and the stockholders of Strategic Healthcare Systems sold, and EpiPharma purchased, all of the outstanding shares of capital stock of Strategic Healthcare Systems, in exchange for an aggregate of 95,000,000 shares of EpiPharma’s common stock held by us.In connection with this agreement, the Company retained 1,500,000 shares of EpiPharma’s common stock and received 500,000 shares of EpiPharma’s Series A preferred stock, par value $0.001 per share.In addition the Company received cash of $200,000.The combination of cash and shares received under this agreement resulted in a gain on sale of subsidiary in the Company’s financial statements.Furthermore, Neil Reithinger, the Company’s President and Chief Executive Officer, resigned all of his positions as an officer of EpiPharma, including, without limitation, his position as President and Karl Rullich, the Company’s Vice-President, resigned all of his positions as an officer and director of EpiPharma, including, his positions as Vice President, Secretary and Treasurer.Concurrently with Mr. Reithinger’s and Mr. Rullich’s resignations of their positions within EpiPharma, the existing management of Strategic Healthcare Systems assumed control of the management of EpiPharma.On March 9, 2006, EpiPharma changed its name from EpiPharma, Inc. to Strategic Healthcare Systems, Inc. - 6 - Table of Contents Going Concern The Company’s financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business.As reflected in the financial statements accompanying this Quarterly Report on Form 10-QSB, the Company had a working capital deficiency of $3,468,580 at March 31, 2007.The Company has had material operating losses and have had to rely on borrowings from officers, directors and other third parties to meet operating obligations.The Company has not yet created positive cash flows and its ability to generate profitable operations is uncertain.These factors raise substantial doubt about the Company’s ability to continue as a going concern.As discussed in Note 9 , the Company completed a business acquisition through a newly formed subsidiary on April 5, 2007, effective March 30, 2007.The Company intends to integrate its newly acquired subsidiary over the next several months and generate positive cash flow from profitable operations.However, there is no assurance that profits from operations will generate sufficient cash flow to meet its working capital deficiency. Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Revenue Recognition Revenue is recognized when the product is shipped.Sales returns are recorded as a reduction to sales when a customer and the Company agree a return is warranted.All returns must be authorized in advance and must be accompanied by an invoice number within 180 days.If returned, the Company’s customers are responsible for returning merchandise in resalable condition.Full credit cannot be given for merchandise that has been defaced, marked, stamped, or priced in any way.All price tags and glue residue must be removed prior to return if credit is expected.A restocking fee of 15% is assessed if the Company removes any price tags or glue residue, and the Company does not accept products kept longer than two years.The Company estimates returns based on historical experience and records an allowance for product returns and uncollectible accounts receivable.Management communicates regularly with customers to compile data on the volume of product being sold to the end consumer.This information is used by management to estimate any sales returns prior to the release of any financial information.The Company’s experience has been such that sales returns can be estimated accurately based on feedback within 30 days of customer receipt. The competition for shelf space at retailers is intense.The Company has ongoing discussions with its retail customers with regard to the allocation of shelf space and the level of promotional support for its products.Retailers look to the Company for promotional support of its products in order to maximize sales.The Company looks to retailers for advantageous placement of its products and promotion of its products in promotional media such as newspaper advertisements.Additionally, the Company often provides product displays for its products to retailers as a marketing aid to help them display and sell its products.The potential costs of certain promotions, advertising and other marketing support to retailers that can be used can be very high.The Company therefore has to evaluate which programs to choose based on the potential costs involved and to ensure that its efforts are profitable.For any promotions, advertising and other marketing support that the Company does choose, the costs of such programs are expensed as incurred, since most programs affect the current period in which they are incurred.With respect to advertising, the cost of such advertising, whether in print or otherwise, is expensed in the statement of operations in the period in which the advertising runs. The benefits that the Company provides to its retailers are sufficiently separable from the retailer’s purchase of its products because the Company can purchase and provide that marketing support from another party that does not purchase its products.In cases where the Company participates in cooperative advertising, the fair value of the benefit of any marketing or advertising is readily determinable based on the retailer’s cost for the advertising and the portion of any marketing or advertising that includes the Company’s products.For the periods presented, marketing, promotion and advertising expense totaled approximately $45,000 and $76,000 for the years ended December 31, 2006 and 2005, respectively, and is included in marketing expenses in the Statement of Operations. Comprehensive Income SFAS No. 130, “Reporting Comprehensive Income,” establishes standards for the reporting and display of comprehensive income and its components within the financial statements.Other comprehensive income consists of charges or credits to stockholders’ equity, other than contributions from or distributions to stockholders, excluded from the determination of net income.The Company’s comprehensive income consists of unrealized gains and losses on available for sale securities. Marketable Securities The Company accounts for its marketable securities under Statement of Financial Accounting Standards No. 115, “Accounting for Certain Investments in Debt and Equity Securities,” which requires certain securities to be categorized as either trading, available-for-sale or held-to-maturity.Based on the Company’s intent to invest in the securities at least through a minimum holding period, the Company’s available-for-sale securities are carried at fair value with net unrealized gain or (loss) recorded as a separate component of stockholders’ equity. Held-to-maturity securities are valued at amortized cost.If a decline in fair value of held-to-maturity securities is determined to be other than temporary, the investment is written down to fair value. - 7 - Table of Contents Property, Equipment and Depreciation Property and Equipment consisted of the following at March 31, 2007: Furniture and fixtures $ 49,004 Computers 155,614 Equipment 6,457 Leasehold improvements 35,600 Total $ 246,674 Less:Accumulated depreciation (219,989 ) Net property and equipment $ 26,685 Furniture, fixtures, computers and equipment are recorded at cost and depreciated using the straight-line method over their estimated useful lives of five years.Leasehold improvements are recorded at cost and amortized over five years.Depreciation expense for the period ended March 31, 2007 and 2006 was $898 and $1,482, respectively. Cash and Equivalents The Company considers cash to be all short-term, highly liquid investments that are readily convertible to known amounts of cash and have original maturities of three months or less. Inventories Inventories consist primarily of finished product, but at times will include certain raw materials, packaging and labeling materials and are recorded at the lower of cost or market on an average cost basis. The Company does not process raw materials but rather have third party suppliers formulate, encapsulate and package finished goods. Stock-Based Compensation Effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards No. 123 (revised 2004), Share-Based Payment (“SFAS 123R”), which requires the Company to measure the cost of employee services received in exchange for all equity awards granted including stock options based on the fair market value of the award as of the grant date.SFAS 123R supersedes Statement of Financial Accounting Standards No. 123, Accounting for Stock-Based Compensation (“SFAS 123”) and Accounting Principles Board Opinion No. 25, Accounting for Stock Issued to Employees (“APB 25”).The Company has adopted SFAS 123R using the modified prospective method.Accordingly, prior period amounts have not been restated.Under the modified prospective method, stock options awards that are granted, modified or settled after December 31, 2005 will be valued at fair value in accordance with provisions of SFAS 123R and recognized on a straight line basis over the service period of the entire award. Prior to 2006, the Company accounted for stock-based compensation in accordance with APB 25 using the intrinsic method, which did not require compensation cost to be recognized for the Company’s stock options as all options previously granted had an exercise price equal to the market value of the underlying common stock on the date of the grant. The Company did not grant any stock options in the three months ended March 31, 2007 and 2006.Accordingly, no compensation cost has been recognized for the stock options granted to employees in those periods. - 8 - Table of Contents Income Taxes The Company accounts for income taxes under the liability method pursuant to the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes”.Deferred taxes arise from temporary differences, due to differences between accounting methods for tax and financial statement purposes. Loss Per Share Net loss per share is calculated using the weighted average number of shares of common stock outstanding during the year.The Company has adopted SFAS No. 128, “Earnings Per Share”. Advertising Expenses The Company’s advertising primarily consists of print in trade and consumer publications and for promotional expenses relating to certain radio and media placements for certain products.The Company expenses advertising costs as incurred.Advertising expense totaled approximately $5,700 and $11,000 for the periods ended March 31, 2007 and 2006, respectively, and is included in marketing expenses in the accompanying financial statements. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Financial Instruments Financial instruments consist primarily of cash, accounts receivable, and obligations under accounts payable, accrued expenses and notes payable.The carrying amounts of cash, accounts receivable, accounts payable, certain notes payable and accrued expenses approximate fair value because of the short term maturity of those instruments.The fair value of notes payable to related parties could not be determined because of conversion features and affiliated nature of those instruments. Impairment of Long-Lived Assets and Long-Lived Assets to be Disposed The Company reviews its long-lived assets and identifiable intangibles for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.If such assets were considered to be impaired, the impairment to be recognized would be measured by the amount by which the carrying amount of the assets exceeds the fair market value of the assets.Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell. The Company evaluates the recoverability of property and equipment and intangibles not held for sale by comparing the carrying amount of the asset or group of assets against the estimated undiscounted future net cash flows expected to result from the use of the asset or group of assets. If the undiscounted estimated cash flows are less than the carrying value of the asset or group of assets being reviewed, an impairment loss would be recorded.The loss would be measured based on the estimated fair value of the asset or group of assets compared to cost.The estimated fair value would be based on the best information available under the circumstances, including prices for similar assets and the results of valuation techniques, including the present value of expected future cash flows using a discount rate commensurate with the risks involved.The Company’s long-lived assets were tested for impairment at March 31, 2007 and 2006 and no impairment was found. - 9 - Table of Contents Note 3 –
